NOTICE OF (I) COMMENCEMENT OF CHAPTER 11 CASES; AND (II) APPLICABILITY OF THE AUTOMATIC STAY T3E.10 IN THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF GEORGIA AUGUSTA DIVISION In re: MORRIS PUBLISHING GROUP, LLC, et al., Debtors. Chapter11 Case No.10-10134 (JSD) Joint Administration Requested NOTICE OF (I) COMMENCEMENT OF CHAPTER 11 CASES; AND (II) APPLICABILITY OF THE AUTOMATIC STAY TO ALL INTERESTED PARTIES: COMMENCEMENT OF CASES:On January 19, 2010 (the“Petition Date”), Morris Publishing Group, LLC (“Morris Publishing”) and its affiliated debtors and debtors in possession (collectively, the“Debtors”) each filed a voluntary petition for relief under chapter11 of title11 of the United States Code (the“Bankruptcy Code”)with the United States Bankruptcy Court for the Southern District of Georgia (the“Court”).The Debtors’ chapter11 cases are being jointly administered under Case No. 10-10134 (JSD).Each Debtor, its address, case number and federal tax identification number are listed below. AUTOMATIC STAY:A creditor is anyone to whom the Debtors owe money or property or who has a claim against property of the Debtors’ estates.Under the Bankruptcy Code, the Debtors are granted certain protection against creditors.UNDER SECTION 362(a) OF THE BANKRUPTCY CODE, ENTITLED “AUTOMATIC STAY,” THE FILING OF A BANKRUPTCY PETITION OPERATES AS A STAY THAT PROTECTS THE DEBTORS AND PROPERTY
